Citation Nr: 1815847	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability, to include as secondary to residuals of gunshot wound to the right leg. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes, to include as secondary to service-connected disabilities. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee. 

4.  Entitlement to increased rating in excess of 20 percent for residuals of gunshot to the right leg, muscle groups XI and XII. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2014 and November 2014 rating decisions of the Department of Veterans Affairs (VA) in Des Moines, Iowa and Muskogee, Oklahoma. 

The Board notes that the Veteran requested a Board hearing in connection with his claim.  However, in November 2015, responding to the VA's letter notifying him that he was placed on the list of persons wanting to appear for a hearing, the Veteran indicated that he would like to withdraw his hearing request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an initial rating in excess of 10 percent for DJD of the left knee and entitlement to service connection for diabetes as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right shoulder disability and for diabetes was denied by the RO in an August 2001 rating decision.  The Veteran did not appeal this decision nor submit new and material evidence within one year.

2.  Evidence received since the August 2001 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for a right shoulder disability.

3.  The evidence received since the final August 2001 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes. 

4.  The Veteran's residuals of GSW to the right leg is manifested by impairment of the right leg function to include weakness, fatigue, and loss of power, but without impaired strength, endurance, muscle atrophy, or deep fascia damage, or any severe functional impact. 

5.  Resolving all doubt in the Veteran's favor, his muscle injury affects both group XI and group XII. 


CONCLUSIONS OF LAW

1.  The August 2001 rating decision denying service connection for a right shoulder disability and diabetes is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The additional evidence received since the August 2001 rating decision is not new and material, and the claim of service connection for a right shoulder disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The evidence received since the final August 2001 rating decision is new and material, and the claim for service connection for diabetes is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

4.  The criteria for a rating in excess of 20 percent for residuals of GSW to the right leg, group XII, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5312 (2017).

5.  The criteria for a separate 10 percent rating, but not higher, for residuals of GSW to the right leg, group XI, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

New and Material Evidence 

In an August 2000 rating decision, the RO considered and denied the Veteran's original claims for service connection for a right shoulder disability and diabetes.  The RO notified the Veteran of the decision later that month, finding that the Veteran's claims were not "well grounded."  Thereafter, in August 2001, the RO reconsidered the Veteran's service connection claims on the merits as the requirement for a claim to be "well grounded" was eliminated under the Veterans Claims Assistance Act of 2000 (VCAA).  Nevertheless, by an August 2001 rating decision, the RO again denied service connection claim for a right shoulder disability, finding that his service treatment records were silent to any complaints of a right shoulder disability, medical records which revealed post-service injuries, and no competent evidence that linked any current right shoulder disability to service.  The August 2001 rating decision also again denied service connection for diabetes (at the time claimed as frostbite injury with possible diabetes), finding that while the Veteran received current treatment for diabetes, there was no evidence to suggest it was related to his active duty service. 

The Veteran filed a timely notice of disagreement (NOD) in April 2002, and a statement of the case (SOC) was issued in May 2003.  Nevertheless, the Veteran did not perfect his appeal within the 60 days appeal period.  He also did not submit new and material evidence within one year.  Therefore, the August 2001 rating decision is final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, in July 2014, the Veteran sought to reopen his claims for the right shoulder and for diabetes. 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USC 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

Right Shoulder Analysis 

The Veteran's claim for the right shoulder includes an allegation that it should be granted on a secondary basis as due to residuals of gunshot wound to the right leg.  He claims that he reinjured his right shoulder in March 2010.  The evidence received subsequent to the August 2001 rating decision includes additional VA examinations, to include an August 2014 VA examination for the right shoulder, x-rays of the right shoulder, an October 2014 negative nexus addendum opinion, indicating that the Veteran's right shoulder disability is not related to his residuals of gunshot wound to the right leg, additional VA and private treatment notes, and lay assertions by the Veteran. 

Unfortunately, this new evidence is not material, as it does not help the Veteran substantiate his service connection claim for a right shoulder disability on direct or secondary basis.  There remains a lack of competent evidence associating the shoulder with his service or a service-connected condition.  Therefore, new and material evidence was not received to reopen a previously denied claim. 


Diabetes Analysis

The evidence received subsequent to the August 2001 rating decision includes the Veteran's VA Form 9 in connection with his appeal, where he stated that his diabetes was aggravated by his service-connected disabilities as he was unable to exercise as much as he should due to pain.  Here, the Board finds that the Veteran's competent lay assertions suggest a plausible correlation between his diabetes and possible aggravation resulting from the impact of his service-connected disability.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for diabetes.  The claim is REMANDED below.

Increased Rating for Residuals of GSW to the Right Leg - Applicable Laws, Regulations & Analysis

The Veteran asserts that a higher rating is warranted for the residuals of a gunshot wound (GSW) to the right leg, which is currently rated at 20 percent under 38 C.F.R. § 4.73, DC 5312 (2017).  

The Veteran is in receipt of separate ratings associated with the residuals of GSW, to include DJD of the right knee, DJD of the left knee, and right lower extremity scar, each one rated as 10 percent disabling 

GSW often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. §4.56. 

Evaluation of residuals of GSW injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. §4.41.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5311 and 5312 provide ratings for injuries to Muscle Groups XI and XII, respectively.  The function of Muscle Group XI is propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee.  The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf.  The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantarus.  The function of Muscle Group XII is dorsiflexion, involving the anatomic region of the foot and leg, and specifically includes the muscles involved in extension of the toes, and stabilization of the arch.  The muscle group is comprised of the anterior muscles of the leg-tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.

Under Code 5311 and 5312, moderate disability of Muscle Group XI or XII warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 5311-5312.  Under both Codes 5311 and 5312, a slight disability warrants a noncompensable (zero percent) rating. 

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran filed an increased claim on February 28, 2014. 

Turning to the evidence, in June 2014, the Veteran underwent a VA examination to determine the nature and severity of his service-connected residuals of GSW disability.  The examiner confirmed diagnosis of gunshot wound to right leg, muscle group XI and XII, with residuals.  The examiner further noted that the Veteran had both penetrating and non-penetrating muscle injuries.  The injuries were confirmed on the right side both in muscle group XI and XII.  The associated scar was described as "minimal scar," with track of missile through one or more muscle group. The muscle injury did not affect muscle substance or function.  The examiner identified:
* consistent loss of power, affecting both right MG XI and XII;
* consistent weakness, affecting MG XII;
* occasional lowered threshold of fatigue, affecting both right MG XI and XII; and
* occasional fatigue-pain, affecting both right MG XI and XII.
No impaired coordination or uncertainty of movement was noted.  Muscle strength testing was normal in all MGs with no evidence of muscle atrophy.  The examiner noted that the Veteran was using a cane regularly outside the house, because of right Achilles area pain.  X-rays did not show evidence of metallic fragments.  

In August 2014, the Veteran underwent an additional VA examination, where the Veteran reported increased discomfort and balancing problems.  The examiner rendered diagnosis of muscle injury to Group XII on the right side, and noted that the Veteran had both penetrating and non-penetrating muscle injuries.  Contrary to previous diagnoses and examinations, the examiner noted no injury to Group XI, but rather only to group XII.  The associated scar was described as "minimal scar," with track of missile through one or more muscle group.  The examiner stated that the Veteran's muscle injury affected muscle substance and function described as "some impairment of muscle tonus."  The examiner identified occasional loss of power, occasional weakness, consistent lowered threshold of fatigue, and consistent fatigue-pain, all in only MG XII on the right side.  Muscle strength testing was normal (5/5) throughout except 4/5 in Group XII for ankle dorsiflexion, with no evidence of muscle atrophy.  The examiner noted constant use of cane due to instability of gait from right Achilles.  X-rays did not show evidence of metallic fragments.  The examiner noted that "the impact of the muscle injuries on the claimant's ability to work is limited and unstable walking." 

The Board notes that the findings in the June 2014 and August 2014 VA examinations are inconsistent.  Notably, while the Veteran was noted to have muscle injuries in both MG XI and XII in June 2014, the August 2014 examiner made a contradictory finding.  The Veteran's residuals of GSW are only rated under DC 5312 for MG XII.  However, there is competent medical evidence noting injury to MG XI as well, which is rated under DC 5311.  In fact, the disability has been coded to include both muscle groups since the original grant in the 1950s.  In this regard, the Board notes that separate ratings under DC 5311 and DC 5312 are permitted as they do not amount to unlawful pyramiding.  See 38 C.F.R. § 4.14.  In particular, DC 5311 rates severity of symptoms located in the Veteran's propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee.  DC 5312, however, contemplates the effects of the Veteran's dorsiflexion, involving the anatomic region of the foot and leg, and specifically includes the muscles involved in extension of the toes, and stabilization of the arch.  Thus, the Board finds that the symptoms of these two disabilities do not overlap and are not duplicative.  

The question, then, is whether separate ratings are warranted in this case.  In other words, even though the injury affects two muscle groups, that does not necessarily mean separate ratings are warranted.  There must be additional symptoms or impairment to warrant a separate rating.

After a careful review of the evidence, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for residuals of GSW to the right leg as affecting MG XII.  Notably, the medical evidence does not more nearly approximate the schedular criteria for the next higher rating, as it does not describe a "severe" disability picture under the rating criteria noted above.  While he had a through-and-through GSW, there is no evidence it resulted in shattering bone fracture or open comminuted fracture.  He does not have ragged, depressed, and adherent scars.  He does not have loss of deep fascia or muscle substance, or soft flabby muscles in the wounded area.  He does not have muscle atrophy.  There is no indication he has impaired muscle strength, endurance, or coordinated movements.  He has loss of power, weakness, lowered threshold of fatigue, and fatigue-pain of a level consistent with a moderately severe disability. 

The pertinent question, then, is whether a separate rating can be assigned for the symptoms and impairment of MG XI.  The June 2014 exam reported consistent loss of power, occasional lowered threshold of fatigue, and occasional fatigue-pain as affecting MG XI.  Such findings are consistent with a moderate disability level, which requires, in pertinent part, "some loss of power or lowered threshold of fatigue."  These are exactly the findings shown on the June 2014 examination, so a separate rating of 10 percent is warranted.  A higher rating is not warranted, however, as the findings are not consistent with a moderately severe disability.  The examiner noted the weakness present affected MG XII only, so that symptom is contemplated by the separate 20 percent rating, and cannot be used to rate MG XI.  The examiner found no loss of muscle substance or function.  There is no indication of loss of fascia, as there is with MG XII, as shown by the August 2014 examination.  There is also no indication of muscle atrophy or loss of strength.  Therefore, the Board resolves all doubt in the Veteran's favor to find that a separate 10 percent rating is warranted for moderate Group XI muscle injury under DC 5311.  

Lastly, as noted above, the Veteran is already in receipt of separate ratings for right knee disability, a secondary left knee disability, and right lower extremity scar, each rated as 10 percent disabling.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for a right shoulder disability, and the application to reopen is denied.

New and material evidence having been received, the claim of entitlement to service connection for diabetes is reopened; to that extent only, the appeal is granted.

Entitlement to increased rating in excess of 20 percent for residuals of gunshot to the right leg, muscle group XII, is denied. 

A separate 10 percent disability rating, but no higher, for residuals of gunshot to the right leg, muscle group XI, is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with an updated VA examination for his left knee DJD disability and to obtain an addendum opinion regarding the Veteran's service connection claim for diabetes as secondary to service-connected disabilities. 

In the February 2018 informal hearing presentation, the Veteran's representative argued that a new examination of the left knee is necessary since the last VA examination was approximately four years ago.  The Board notes that the fact that a VA examination is considered "stale" is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  However, the Veteran, in his September 2015 VA Form 9, indicated that his symptoms are worse than when previously examined.  Accordingly, a new examination should be afforded to him.  See Snuffer, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all outstanding VA treatment records since August 2015 are associated with the claims file. 

2.  Then, provide the Veteran with a VA examination to identify the severity of his left knee disability.  

3.  Then, send the claims file to a VA examiner for an addendum opinion as to the etiology of the Veteran's currently diagnosed diabetes, claimed as being aggravated by his inability to be active due to his service-connected disabilities.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Following a review of the claims file, the reviewing examiner is requested to:

Provide an opinion as to whether the Veteran's currently diagnosed diabetes was caused OR aggravated by any of his service-connected disabilities. 

The examiner should provide a complete rationale for the opinion (for both causation AND aggravation), whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

In doing so, the examiner is asked to specifically address the Veteran's lay assertions that his diabetes was aggravated by his service-connected disabilities as he was unable to exercise as much as he should due to pain

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


